Citation Nr: 0616353	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen the previously denied claim of 
entitlement to service connection for a gastrointestinal 
disability.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran served on active duty from February 1966 to 
January 1969. 

In August 2001, the RO received the veteran's claim of 
entitlement to service connection for headaches.  In a June 
2002 rating decision, the RO granted service connection for 
headaches and assigned a noncompensable disability rating.  
The veteran disagreed with rating assigned. The RO 
subsequently granted a 10 percent disability rating for 
headaches. The veteran specifically disagreed with the 
increased rating in January 2003. He perfected his appeal 
with the timely submission of a VA Form 9 in June 2004.

This matter was previously before the Board in February 2005.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development has been 
completed.  In December 2005 the AOJ issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.  

Issues not on appeal
 
In its February 2005 decision, the Board denied  the 
veteran's claims of entitlement to service connection for a 
dental disorder, service connection for a skin disorder and 
entitlement to an increased rating for a service-connected 
low back disability.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2005).   

In April 2006 the Board received correspondence from the 
veteran in which he referred to those issues.  However, those 
matters have been finally decided by the Board and the Board 
will not revisit them.  In that connection, it does not 
appear that the veteran is seeking reconsideration of those 
issues by the Board; rather, he appears to be unaware that 
his claims were denied by the Board.

In a July 2005 rating decision the RO denied a claim of 
entitlement to service connection for bilateral heel spurs.  
To the Board's knowledge, the veteran did not file a notice 
of disagreement (NOD) as to that issue.  That matter is 
therefore not within the Board's jurisdiction and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Remanded issue

Among the issues denied by the Board in February 2005 was the 
veteran's March 1998 claim of entitlement to service 
connection for a gastrointestinal disability.  However, a 
review of the file reveals that he filed another claim of 
entitlement to service connection for a gastrointestinal 
disability in June 2004, which claim was denied by the RO in 
a July 2005 rating decision.  

The veteran's April 2006 correspondence to the Board referred 
to a claim of entitlement to service connection for a 
gastrointestinal disability.  It appears that the veteran is 
confused and believes that the gastrointestinal claim which 
was finally decided in February 2005 is still before the 
Board.  However, the Board is obligated to interpret the 
veteran's communication liberally.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  Since the only non-final decision 
as to the gastrointestinal claim is the July 2005 rating 
decision, the Board interprets the veteran's April 2006 
communication as a NOD as to that decision.  See 38 C.F.R. 
§ 20.201 (2005).  The NOD is timely.  See 38 C.F.R. § 20.302 
(2005). 

The Board additionally observes that since the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability was finally denied in its 
February 2005 decision, the correct characterization of the 
current claim is whether new and material evidence has been 
received which is sufficient to reopen the claim.  
See 38 U.S.C.A. § 5108 (West 2002).

The issue of whether new and material evidence has been 
received which is sufficient to reopen the previously denied 
claim of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND 
portion of this decision and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, D.C.

Representation

Previously during the course of this appeal, the veteran was 
represented by Attorney John Stevens Berry.  However, on 
October 24, 2004, the veteran's attorney submitted notice to 
VA that he was terminating his power of attorney to represent 
the veteran.  The veteran has not elected other 
representation and currently proceeds unrepresented.  
Considering the veteran's confusion as to matters such as the 
final denial of several of his claims in February 2005, it is 
suggested that he consider retaining the services of a 
representative.    

 
FINDING OF FACT

The veteran's headaches have a frequency of two episodes per 
month.  The medical evidence of record does not indicate a 
history or prostrating attacks.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).   




	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.  

The veteran is seeking entitlement to an increased rating for 
his service-connected headache disability.  Essentially, he 
contends that he is seeking a 50 percent disability rating 
due to the claimed severity of the headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

As directed by the Board in its February 2005 remand, The AOJ 
has informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated September 12, 
2005, by which the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide an adequate 
description of the records as well as authorization for 
records not held by the Federal government.   Moreover, the 
letter specifically advised the veteran that in order to 
qualify for an increased disability rating, medical evidence 
of an increase in the severity of the disability was 
required.   It is obvious that the veteran is aware of the 
applicable rating criteria as he submitted argument in May 
2004 which was directly responsive to the criteria.    

Finally, the Board notes that the September 2005 VCAA letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, as was alluded 
to in the Introduction, during the course of this appeal the 
RO raised the assigned disability rating from a 
noncompensable rating to 10 percent, effective August 22, 
2001.  This is the date that the RO received the veteran's 
initial claim of entitlement to service connection of a 
headache disability.  This is the earliest date as of which 
such rating may be awarded.  See 38 C.F.R. § 3.400 (2005).  
Therefore, any additional notice as to the assignment of an 
effective date for the 10 percent rating is not necessary, 
because no earlier effective date is available.    

With respect to the higher disability rating now being 
sought, because such was denied, the matter of the assignment 
of an effective date therefore is moot.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.   

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, private treatment records 
and VA records.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA compensation and pension 
examination in March 2002 and May 2002.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran was advised of 
his options to present sworn testimony and elected not to 
have a hearing.     

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Schedular criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation. A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headaches are currently rated under Diagnostic 
Code 8100 [Migraine.]  This is the only diagnostic code which 
specifically deals with the veteran's disability of 
headaches.  Moreover, the veteran has not argued that the 
currently assigned diagnostic code is inappropriate.  
Instead, he has argued that he is entitled to a 50 percent 
disability rating based on the criteria of the currently 
assigned Diagnostic Code.  Accordingly, the veteran's 
disability will continue to be rated under Diagnostic Code 
8100 [Migraines].  

Schedular rating

The veteran is seeking entitlement to an increased rating for 
his service-connected headaches.  Currently, he is evaluated 
as 10 percent disabled.   As stated in the law and 
regulations section above, in order to meet the criteria for 
the next higher 30 percent disability rating there must be 
evidence of characteristic prostrating attacks occurring once 
per month over the last several months.  

At the time of the veteran's March 2002 VA examination, the 
veteran described his headaches as being painful and 
involving one to two severe headaches per month.  However, at 
that time, the veteran specifically denied any prostrating 
attacks.  
Moreover, in the veteran's subsequent descriptions of his 
headaches in his April 2006 letter and in his September 2004 
letter he described pain associated with his headaches, but 
no prostrating attacks.  

Additionally, the Board has reviewed the veteran's medical 
records which cover the period between September 1970 and May 
2002.  In all of those records, there is one reference to 
headaches, in January 1996.  Even that reference did not 
mention treatment for a prostrating attack.   

Accordingly, as the evidence of record, including the 
veteran's own contentions, do not indicate any incidence of 
prostrating attack then the criteria for the assignment of a 
30 percent disability rating are not met.  

The Board acknowledges that the veteran has asserted that the 
frequency of his headaches, one to two per month, requires 
the assignment of a 50 percent disability rating.  However, 
the rating criteria state that there needs to be evidence of 
very frequent prostrating attacks productive of severe 
economic inadaptability.  As discussed in detail above, the 
evidence of record does show approximately two headaches per 
month but is absent any medical or lay evidence of any 
instance of a prostrating attack.  

To the extent that the veteran is unemployed, that is to say 
has suffered economic inadaptability, the evidence of record, 
specifically a March 1998 medical record clearly indicates 
that this disruption is due to back pain and not to 
headaches.  
The veteran has submitted no evidence in support of his 
contention that the headaches cause severe economic 
inadaptability.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
a claimant's responsibility to support a claim of entitlement 
to VA benefits].  Therefore, the criteria for the assignment 
of a 50 percent disability are manifestly not met.    

Fenderson considerations. 

The currently assigned 10 percent disability rating has been 
made effective as of the date of the veteran's claim, August 
22, 2001. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the evidence of record appears to support the 
proposition that the veteran's service-connected headache 
disorder has not changed appreciably during the appeal 
period.  His symptoms, as reflected in the March 2002 VA 
examination and in his April 2006 correspondence, both 
indicate a headache frequency of one to two per month lasting 
one to two hours and characterized by pain and sensations of 
pressure around the scalp and right eye.  As discussed above, 
such symptoms are consistent with the assignment of a 10 
percent disability rating.  

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from August 22, 2001.

Extraschedular rating

The veteran has not contended that his service-connected 
headaches are exceptional or unusual as to warrant 
extraschedular consideration.  See 38 C.F.R. § 3.321(b) 
(2005).  Nor has the RO considered the matter.  Accordingly, 
the Board need not do so.  See VAOPGCPREC 6-96.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for headaches.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected headaches is denied.  

REMAND

2.  Whether new and material evidence has been received which 
is sufficient to reopen the previously denied claim of 
entitlement to service connection for a gastrointestinal 
disability.

The pertinent procedural history as to this issue has been 
set forth in the Introduction above.  In short,  the 
veteran's 1998 claim of entitlement to service connection for 
a gastrointestinal disorder was denied by the Board in 
February 2005.  In the meantime, the veteran filed another 
claim which was denied by the RO in July 2005.  The veteran 
filed what the Board interprets as a NOD in April 2006.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

After completing any additional 
development and/or notification deemed 
necessary in this case, VBA should 
readjudicate the issue of entitlement to 
service connection for gastrointestinal 
disease.  If the claim remains denied, 
the veteran should be provided with a SOC 
and should be advised of the time period 
in which to perfect an appeal.

The purpose of this remand is to ensure procedural due 
process to the veteran.  By this remand, the Board intimates 
no opinion as to any final outcome warranted as to this 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


